DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Listing of claims:
Claims 1, 3-5, 7-9, 11-13, 15-17, 19 and 21-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges Applicant’s arguments with respect to Step 2A Prong Two of the 35 U.S.C. 101 eligibility analysis. While Examiner agrees the proposed amendments are sufficient to integrate the identified judicial exception into a practical application, Examiner disagrees with the reasoning provided by Applicant. Examiner is in the position that these three steps/functions of “generating, updating, generating”, recited by Applicant, in conjunction with the steps/functions of “storing a corresponding relationship between the primary payment instrument and the first primary payment key and the second primary payment key; and providing a response to an inquiry about the primary payment instrument based on the stored corresponding relationship.” is what renders the claim eligible. In other words, while the algorithm per se (generating, updating, generating) is insufficient to overcome the rejection, the introduction of this algorithm followed by its practical usage, as recited in the two final steps/functions of the claims, is what Examiner considers the reason for the judicial exception to be integrated into a practical application and therefore overcoming step 2A prong two of the analysis, rendering the claims eligible under 35 U.S.C. §101.
The claimed invention was not reasonably found in the prior art. Dynamic key generation, such as generating and updating keys is old and well known as evidenced by numerous prior art cited in the record including US Patent Publication US 2007/0208671 A1; and NPL Dandash et al. (NPL 2007, listed in PTO-892 as reference "U"); Generating unique transaction identifiers, such as hashing elements according to a rule (algorithm) is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2014/0298322 A1, US 2014/0330722 A1, US 2015/0046339 A1 and US 2017/0323294 A1.
The cited prior art, however, does not teach or suggest, alone or in combination: “providing, by the server, a response to an inquiry about the primary payment instrument based on the stored corresponding relationship”, in which the relationship is required by the claims to be the relationship between two generated keys (primary and secondary payment keys) and a primary payment instrument stored by the server. Specifically, the claims require the generation of a "second cyphertext of the updated list as a second payment key for the primary payment amount, and this cyphertext is generated from "acquiring, by the server, a new primary payment instrument element of the primary payment instrument; updating, by the server based on the new primary payment instrument element of the primary payment instrument, the primary key generation rule for the primary payment instrument; and generating, by the server, an updated list by adding the new primary payment instrument element to the end of the list of primary payment instrument elements such that the new primary payment instrument element is the last in the updated list", as required by independent claims 1, 9 and 17. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685